      Case 1:15-cv-12857-PBS Document 258 Filed 01/30/20 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                      )
SECURITIES AND EXCHANGE COMMISSION, )
                                                      )
                       Plaintiff,                     )
                                                      )
       v.                                             )       Case No. 1 :15-cv-12857-PBS
                                                      )
DFRF ENTERPRISES LLC,                                 )
DFRF ENTERPRISES, LLC,                                )
DANIEL FERNANDES ROJO FILHO,                          )
WANDERLEY M. DALMAN,                                  )
GASPAR C. JESUS,                                      )
EDUARDO N. DA SILVA,                                  )
HERIBERTO C. PEREZ VALDES,                            )
JEFFREY A. FELDMAN and                                )
ROMILDO DA CUNHA,                                     )
                                                      )
                       Defendants.                    )



                                FINAL JUDGMENT AS TO
                            DEFENDANT JEFFREY A. FELDMAN

       The Securities and Exchange Commission having filed a Complaint and defendant

Jeffrey A. Feldman ("Feldman") having entered a general appearance, consented to the Court's

jurisdiction over himself and the subject matter of this action, consented to entry of this Final

Judgment without admitting or denying the allegations of the Complaint (except as to

jurisdiction), waived findings of fact and conclusions of law, and waived any right to appeal

from this Final Judgment:

                                                 I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Feldman is

permanently restrained and enjoined from violating Section 5 of the Securities Act [15 U.S.C.

§77e] by, directly or indirectly, in the absence of any applicable exemption:
      Case 1:15-cv-12857-PBS Document 258 Filed 01/30/20 Page 2 of 6




       (a)     Unless a registration statement is in effect as to a security, making use of any

               means or instruments of transportation or communication in interstate commerce

               or of the mails to sell such security through the use or medium of any prospectus

               or otherwise;

       (b)     Unless a registration statement is in effect as to a security, carrying or causing to

               be carried through the mails or in interstate commerce, by any means or

               instruments of transportation, any such security for the purpose of sale or for

               delivery after sale; or

       (c)     Making use of any means or instruments of transportation or communication in

               interstate commerce or of the mails to offer to sell or offer to buy through the use

               or medium of any prospectus or otherwise any security, unless a registration

               statement has been filed with the Commission as to such security, or while the

               registration statement is the subject of a refusal order or stop order or (prior to the

               effective date of the registration statement) any public proceeding or examination

               under Section 8 of the Securities Act [15 U.S.C. §77h].

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Rule 65(d)(2) of the Federal Rules of Civil Procedure, the foregoing paragraph also binds the

following who receive actual notice of this Final Judgment by personal service or otherwise:

(a) Feldman's agents, servants, employees, and attorneys; and (b) other persons in active concert

or participation with Feldman or with anyone described in (a).


                                                 II.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Feldman is

permanently restrained and enjoined from offering, operating, or participating in any marketing


                                                  2
      Case 1:15-cv-12857-PBS Document 258 Filed 01/30/20 Page 3 of 6




or sales program in which a participant is compensated or promised compensation solely or

primarily for inducing another person to become a participant in the program, or if such induced

person induces another person to become a participant in the program.


                                               III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Feldman is liable

for disgorgement of $125,000 and prejudgment interest of $26,131, for a total of $151,131.

Based on Feldman's sworn representations in his Revised Statement of Financial Condition

dated October 29, 2019, and other documents and information submitted to the Commission,

however, the Court is not ordering Feldman to pay a civil penalty and payment of all but $15,000

of the disgorgement and prejudgment interest thereon is waived.

       The determination not to impose a civil penalty and to waive payment of all but $15,000

of the disgorgement and prejudgment interest is contingent upon the accuracy and completeness

of Feldman's Revised Statement of Financial Condition dated October 29, 2019 and on other

documents and information submitted to the Commission. If at any time following the entry of

this Final Judgment the Commission obtains information indicating that Feldman's

representations to the Commission concerning his assets, income, liabilities, or net worth were

fraudulent, misleading, inaccurate, or incomplete in any material respect as of the time such

representations were made, the Commission may, at its sole discretion and without prior notice

to Feldman, petition the Court for an order requiring him to pay the unpaid portion of the

disgorgement, prejudgment and postjudgment interest thereon, and the maximum civil penalty

allowable under the law. In connection with any such petition, the only issue shall be whether

the financial information provided by Feldman was fraudulent, misleading, inaccurate, or

incomplete in any material respect as of the time such representations were made. In its petition,


                                                3
      Case 1:15-cv-12857-PBS Document 258 Filed 01/30/20 Page 4 of 6




the Commission may move this Court to consider all available remedies, including, but not

limited to, ordering Feldman to pay funds or assets, directing the forfeiture of any assets, or

sanctions for contempt of this Final Judgment. The Commission may also request additional

discovery. Feldman may not, by way of defense to such petition: (1) challenge the validity of

the Consent or this Final Judgment; (2) contest the allegations in the Complaint filed by the

Commission; (3) assert that payment of disgorgement, prejudgment and postjudgment interest or

a civil penalty should not be ordered; (4) contest the amount of disgorgement and prejudgment

and postjudgment interest; (5) contest the imposition of the maximum civil penalty allowable

under the law; or (6) assert any defense to liability or remedy, including, but not limited to, any

statute of limitations defense.

       Feldman shall satisfy his financial obligation by paying $15,000 to the Securities and

Exchange Commission within 30 days after entry of this Final Judgment. Feldman may transmit

payment electronically to the Commission, which will provide detailed ACH transfer/Fedwire

instructions upon request. Payment may also be made directly from a bank account via Pay.gov

through the SEC website at http://www.sec.gov/about/offices/ofm.htm. Feldman may also pay

by certified check, bank cashier's check, or United States postal money order payable to the

Securities and Exchange Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Feldman's name as a defendant in this action; and specifying that payment is made

pursuant to this Final Judgment. Feldman shall simultaneously transmit photocopies of evidence

of payment and case identifying information to the Commission's counsel in this action. By

                                                  4
      Case 1:15-cv-12857-PBS Document 258 Filed 01/30/20 Page 5 of 6




making this payment, Feldman relinquishes all legal and equitable right, title, and interest in such

funds and no part of the funds shall be returned to him.

       The Commission may enforce the Court's judgment for disgorgement and prejudgment

interest by moving for civil contempt, and/or through other collection procedures authorized by

law, at any time after 30 days following entry of this Final Judgment. Feldman shall pay

postjudgment interest on any delinquent amounts pursuant to 28 U.S.C. §1961.

       The Commission may propose a plan to distribute the monies paid by Feldman subject to

the Court's approval (hereafter, "the Fund"). Such a plan may provide that the Fund shall be

distributed pursuant to the Fair Fund provisions of Section 308(a) of the Sarbanes-Oxley Act of

2002. The Court shall retain jurisdiction over the administration of any distribution of the Fund.

If the Commission staff determines that the Fund will not be distributed, the Commission shall

send the funds paid pursuant to this Final Judgment to the United States Treasury.


                                                IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Feldman

shall comply with all of the undertakings and agreements set forth therein.


                                                v.
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for

purposes of the exceptions to discharge set forth in Section 523 of the Bankruptcy Code

[11 U.S.C. §523], the allegations in the Complaint are true and admitted by Feldman, and

further, any debt for disgorgement, prejudgment interest, or other amounts due by Feldman under

this Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Feldman of the federal

                                                 5
         Case 1:15-cv-12857-PBS Document 258 Filed 01/30/20 Page 6 of 6




securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code [11 U.S.C. §523(a)(l9)].


                                                    VI.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall

retain jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.



Dated:   ___._I..........(3....._v___,   Z,()20   _L)W.J.-��
                                                   UNITED STATES DISTRICT JUDGE




                                                     6
